DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 04/13/2022.
Claims 1-13 are canceled. 
Claims 14-22 are new. 
Claims 14-22 are pending in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the flow".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the static cranial implant".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the patient's anatomy".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 2008/0140149 A1) in view of Yaremchuk (US 2018/0042726 A1).
RE. claim 14 and 17, John discloses a cranial implant (figure 2, ferrule 1a houses neurostimulator 1b in cranium 42) providing for convenient and reliable grounding of a functional neurosurgical implant to ensure proper impedance measurements (paragraph 0083), comprising: a base cranial implant member including an outer first surface (figure 1, outer surface 10), an inner second surface (figure 1, inner surface 12), and a recess (figures 1-2); and a cover cranial implant member shaped and dimensioned to cover the recess (figure 10, cover 126). John does not teach the fluid passageway shaped to allow fluid movement and prevent fluid accumulation, but Yaremchuk also teaches an intercranial device wherein at least one fluid passageway providing for convenient and reliable grounding of a functional neurosurgical implant, the at least one fluid passageway extending between the inner second surface and the recess allowing for the flow of bodily fluid between an external environment of the base cranial implant member and a cavity defined by the recess (paragraph 0044 – drainage holes/channels 15 are formed through the implant 10 used to evacuate fluids accumulating in a space 39, shown in figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of a drainage port into the intracranial device of John in order to regulate drainage/fluid communication from the skull.

RE. claim 15, John further discloses wherein the static cranial implant further includes a cover cranial implant member (figure 10, cover 126).

RE. claim 16, John further discloses wherein the base cranial implant member has a geometry that substantially conforms with a resected portion of the patient's anatomy (figure 2).

RE. claim 18, John further discloses a functional neurosurgical implant positioned within the recess (figure 2).

Re. claim 19, Yaremchuk teaches the fluid passageway (drainage holes 15) but does not explicitly teach the at least one fluid passageway includes a plurality of fluid passageways, but it is reminded that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”, as per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the channels as taught by Yaremchuk in order to transport more fluid. 

Re. claim 20, Yaremchuk teaches the fluid passageway (drainage holes 15) but does not explicitly teach the plurality of fluid passageways are formed in opposed corners of the recess, but it is reminded that “particular placement…” of an element is “held to be an obvious matter of design choice”, as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the channels as taught by Yaremchuk to the claimed locations in order to transport more fluid. 

RE. claim 21, John further discloses suture holes within a recess base surface of the recess (figure 10, suture holes 138).

RE. claim 22, John further discloses wherein the base cranial implant member is made of a clear material (paragraph 0064 – interface plate 79 made of a clear glass).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792